United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1178
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
Larry Andre Sanders,                     *
                                         *
             Appellant.                  *
                                    ___________

                                 Submitted: September 12, 1997
                                     Filed: December 12, 1997
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, HEANEY, and BEAM, Circuit Judges.
                            ___________

BEAM, Circuit Judge.

       Larry Andre Sanders appeals from a final judgment entered in the district court1
upon a jury verdict finding him guilty of possession of crack cocaine with intent to
distribute, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 851. Sanders
argues that the district court erred in denying his motion to suppress evidence
discovered during a baggage search. We affirm.




      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
I.    BACKGROUND

       On February 7, 1996, Officer Mark Meyer of the Waterloo Police Department
received a tip that three individuals were making a series of suspicious bus trips from
Chicago to Waterloo. The informant identified one of the travelers as Clarence
Hendricks. Officer Meyer's search of police records revealed that Johnell Witt and
Hendricks had been arrested together in Waterloo in 1995. Meyer was familiar with
Witt because he had previously arrested him for drug possession. Meyer learned that
there was a warrant currently outstanding for the arrest of Witt, and that Hendricks had
also been arrested on two prior occasions for drug possession. Upon seeing police
photographs of both men, the informant confirmed that Hendricks and Witt were two
of the three individuals in question. Based on this information, Officer Meyer
suspected that Hendricks, Witt, and the unidentified third person might be transporting
illegal drugs between Chicago and Waterloo.

       The informant indicated that the travelers were scheduled to arrive in Waterloo
on a bus from Chicago at 3:20 p.m. on February 9, 1996. Meyer proceeded with other
members of the Drug Task Force to the Waterloo Bus Depot that afternoon to await
their arrival. When the bus arrived, Hendricks and Witt emerged in a group of eight
or nine passengers, all of whom seemed to be traveling together. The officers
approached and arrested Witt on the outstanding warrant. They then began questioning
the remaining members of the group, partly in an effort to determine whether the third
individual mentioned by the informant was among them. When officers asked Sanders
to identify himself, he falsely stated that his name was "Darrel Walker."

      The police asked each of the detainees to indicate which of the bags belonged
to him. Sanders initially claimed a brown imitation leather bag. Shortly thereafter,
however, he disclaimed ownership and denied bringing any luggage on the trip. After
everyone had claimed his luggage, three bags remained: a black athletic bag, a paper


                                          -2-
grocery sack, and the brown imitation leather bag. Hendricks and Sanders were the
only two members of the group who had not claimed any luggage. Police again asked
whether anyone knew to whom the remaining bags belonged. Again, all present,
including Hendricks and Sanders, indicated that the bags were not theirs. The officers
consequently concluded that the three unclaimed bags were abandoned and proceeded
to search them. In both the brown and the black bags, police discovered crack cocaine.
Inside a cereal box in the grocery sack, they found two pounds of marijuana. All of the
detainees were then arrested and taken to the Waterloo Police Station.

       During his interview of Sanders, Meyer produced the brown bag that Sanders
had initially claimed. Meyer examined the contents of the bag and found clothing
similar to that worn by Sanders. Based on this similarity, Meyer administered Miranda
warnings and arrested Sanders. After a period of interrogation, Sanders gave his true
name and birth date and confessed to police that he possessed forty rocks of crack
cocaine with the intent to sell them in Waterloo.

       Before his jury trial, Sanders moved to exclude all evidence discovered in the
baggage search at the bus depot, arguing that the search was not supported by probable
cause. The district court found that Sanders had abandoned the bag and thus had no
standing to challenge the search. Sanders appeals his conviction on the grounds that
the district court's denial of his motion to suppress was reversible error.

II.   DISCUSSION

      The Fourth Amendment's protection extends only to those who have a legitimate
expectation of privacy in the property at the time it is searched. See California v.
Greenwood, 486 U.S. 35, 39 (1988). It is therefore firmly established that a
warrantless search of abandoned property is not unreasonable and does not violate the
Constitution. See Abel v. United States, 362 U.S. 217, 241 (1960). The district court
found that Sanders abandoned the brown bag when he indicated to police at least twice

                                          -3-
that he did not own it. Accordingly, the court concluded that Sanders had no
reasonable expectation of privacy and no standing to challenge the constitutionality of
the officers' search. We review the district court's finding of abandonment for clear
error. See United States v. Segars, 31 F.3d 655, 658 (8th Cir. 1994). Therefore, we
will affirm the finding of the district court unless it is "'unsupported by substantial
evidence, based on an erroneous interpretation of applicable law, or, in light of the
entire record, we are left with a firm and definite conviction that a mistake has been
made.'" United States v. Ruiz, 935 F.2d 982, 984 (8th Cir. 1991) (quoting United
States v. Meirovitz, 918 F.2d 1376, 1379 (8th Cir. 1990)) (other citations omitted).

       Sanders's statements to the officers that he did not own the bag were sufficient
to constitute abandonment. See, e.g., United States v. Porter, 107 F.3d 582, 583-84
(8th Cir. 1997) (finding abandonment where defendant told officer to "go ahead and
search the bag" because "it was not his and he had never seen it before"); United States
v. Thompkins, 998 F.2d 629, 632 (8th Cir. 1993) (finding abandonment where
defendant maintained that the bag was not his and told officers they could search it).
Sanders argues that because officers knew he was lying when he claimed not to own
the brown bag, the finding of abandonment is clearly erroneous. We have previously
rejected this argument. See Ruiz, 935 F.2d at 984. In Ruiz, the court found that
"[police] reasonably could have believed that Ruiz'[s] disclaimer meant he was
relinquishing any privacy interest he might have had in the suitcases." Id. The same
reasoning applies in this case.

       When Sanders disclaimed ownership, he surrendered any legitimate expectation
of privacy he had in the bag. The fact that he forfeited his Fourth Amendment
guarantee of privacy was enough to discharge the officers' Fourth Amendment
obligation to obtain a search warrant. The Fourth Amendment only protects privacy.
It does not immunize people who, finding themselves in a compromising situation,
voluntarily trade their interest in privacy for a chance to escape incrimination, no matter
how unwise the decision may seem in retrospect.

                                           -4-
      We have reviewed Sanders's other arguments on appeal and we find them to be
without merit.

III.   CONCLUSION

       For the reasons set forth above, the judgment of the district court is affirmed.



       A true copy.

             ATTEST:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-